DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on February 9, 2021.
Claims 1-8, 10-14, and 31-43 are pending.
Claims 1-6, 10-14, 31-36, and 39-43 are rejected.
Claims 7-8 and 37-38 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below (see Office Action) according to the amended claims.

Applicant's arguments, see pg. 12-14, filed February 9, 2021, with respect to prior art rejection of claims 10-14 and 39-43 have been fully considered but they are not persuasive.
A. Applicant’s argument that Anas and Ren do not disclose the claim limitation “identifying one or more control resource sets associated with receiving the RS associated with the RLM procedures” is not persuasive.

Anas discloses a UE identifying certain subframes corresponding to DRX active mode for receiving the PDCCH (see ¶¶ 28-29). According to the functionality of DRX, the timeline is divided in DRX cycles of certain number of subframes (see ¶ 28), and a DRX cycle comprises certain periods when the UE is in active mode (see ¶ 29). During the DRX active mode, the UE can receive PDCCH (see ¶ 29). Moreover, a subframe in which DL transmissions occur comprises resource blocks (see ¶ 69). In other words, when the UE enter the DRX active mode, the UE must identify certain subframe(s) during which the UE is in the DRX active mode. The identification of those certain subframe(s) implies that the resource blocks of the subframe(s) must be identified as well since the resource blocks are the building blocks of the subframe(s). 
Anas also discloses the UE transmitting an aperiodic channel quality indicator (CQI) (i.e., monitoring the radio link between the UE and the eNB [RLM]) during the first active period (e.g., in the first subframe of the DRX cycle, see ¶ 68). Therefore, Anas discloses identifying one 
Although Anas discloses one or more control resource sets associated with receiving the PDCCH and one or more control resource sets associated with the RLM procedures, Anas does not explicitly disclose receiving the RS that is associated with the RLM procedures.
Ren discloses that when a UE wakes up at the beginning of each DRX period, it determines whether data such as downlink reference signaling [DL RS] is available from the eNB to determine whether to stay awake or go back to sleep (see ¶ 47). The UE uses the received RS to determine whether to perform its functions during the DRX period or to go back to sleep. 
The combination of Anas and Ren would enable the UE to identify one or more control resource sets (i.e., the UE identifies subframe(s) comprising resource blocks during the DRX active mode, see ¶¶ 28-29, 69 of Anas) associated with receiving the RS (the UE determines that it should stay awake during the DRX active mode, instead of going back to sleep, based on receiving DL RS from the eNB, see ¶ 47 of Ren) associated with the RLM procedures (when the UE determines that it should stay awake during the DRX active mode, it transmits an aperiodic CQI to the eNB, see ¶ 68 of Anas).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anas as taught by Ren, since the modification, as suggested in ¶¶ 6-8 of Ren, enables a wireless communication network to control the magnitude of DRX periodicity based on the velocity of movement of a UE, thereby optimizing sleep cycle period for a UE and realizing improved power/battery savings for the UE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anas et al. (US 2013/0107782 A1, “Anas”; included in the IDS submitted on October 8, 2019) in view of Ren (US 2010/0137013 A1; included in the IDS submitted on October 8, 2019) and Hwang et al. (WO 2017/050512 A1, “Hwang”).
Regarding claims 1 and 31, Anas discloses a method for wireless communication at a user equipment (UE) (user terminal 720, see FIG. 7), comprising: 

monitoring, based at least in part on the identified DRX periodicity, a radio link quality (UT monitors PDCCH and determines channel quality [i.e., radio link monitoring] when it is in DRX Active mode, see ¶¶ 29, 50).
However, Anas does not explicitly disclose [identifying a DRX periodicity] for a reference signal (RS); [monitoring, based at least in part on the identified DRX periodicity] of the RS; and receiving the RS according to the DRX periodicity.
Ren discloses [identifying a DRX periodicity] for a reference signal (RS) (a UE wakes up at the beginning of a DRX period by identifying a DRX periodicity so it can receive a downlink reference signal, see ¶ 47); 
[monitoring, based at least in part on the identified DRX periodicity] of the RS (the UE wakes up at the beginning of the DRX period and monitors the downlink control channel to receive a downlink reference signal, see ¶ 47); and 
receiving the RS according to the DRX periodicity (the UE receives a downlink reference signal, see ¶ 47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anas as taught by Ren, since the modification, as suggested in ¶¶ 6-8 of Ren, enables a wireless communication network to 
However, Anas and Ren do not explicitly disclose wherein a location of an RS according to the DRX periodicity for the RS is independent of a presence of control channels.
Hwang discloses wherein a location of an RS according to the DRX periodicity for the RS is independent of a presence of control channels (a UE may receive reference signals [RSs] within Physical Downlink Shared Channel [PDSCH] and perform RS-based tasks such as reporting channel measurements [i.e., CQI] on demand or periodically, see ¶ 78; moreover, a UE may be required to receive some RSs for synchronization, where the RSs outside the PDCCH [i.e., control channel] are required [i.e., a location of an RS is independent of a presence of PDCCH], see ¶ 78; in those cases, the UE may use reduced micro-sleep submode to assure reception of the RSs, see ¶ 78).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anas and Ren as taught by Hwang, since the modification, as suggested in ¶ 78 of Hwang, enables a UE to stay awake longer during a DRX cycle and receive some reference signals via PDSCH to perform RS-based tasks, such as reporting aperiodic or periodic CQI or performing synchronization, thereby ensuring that the UE stays awake to receive the reference signals that are required to be received outside the PDCCH.
Furthermore, regarding claim 31, Anas discloses an apparatus for wireless communication, in a system (user terminal 720, see FIG. 7) comprising:
a processor (processor 722, see FIG. 7);
memory in electronic communication with the processor (computer readable medium storing software that is executed by processor 722, see FIG. 7 and ¶ 85); and 

Regarding claims 2 and 32, Anas does not explicitly disclose determining a periodicity of discrete transmissions of the RS.
Ren discloses determining a periodicity of discrete transmissions of the RS (UE regularly [i.e., periodic] measures downlink reference signal for downlink channel estimation and CQI reporting when in continuous reception mode [i.e., discrete transmission of the downlink reference signal] and measures downlink reference for downlink timing updating, channel estimation, and CQI reporting when in DRX mode, see ¶ 50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anas as taught by Ren, since the modification, as suggested in ¶¶ 6-8 of Ren, enables a wireless communication network to control the magnitude of DRX periodicity based on the velocity of movement of a UE, thereby optimizing sleep cycle period for a UE and realizing improved power/battery savings for the UE.
Regarding claims 3 and 33, Anas does not explicitly disclose monitoring the radio link quality independent of the periodicity of the discrete transmissions of the RS based at least in part on a detected presence of the RS.
Ren discloses monitoring the radio link quality independent of the periodicity of the discrete transmissions of the RS based at least in part on a detected presence of the RS (UE wakes up at the beginning of the DRX period and monitors the downlink control channel to receive a downlink reference signal, which occurs independent of downlink reference signal transmission periodicity in continuous reception mode, see ¶¶ 47, 50).

Regarding claims 4 and 34, Anas discloses transmission windows and respective transmission windows (a DRX period contains a number of subframes measured in millisecond [i.e., transmission window], see ¶ 28).
However, Anas does not explicitly disclose determining a periodicity a time period for the RS, wherein the RS is received within respective time periods, and monitoring the radio link quality independent of the periodicity of the time periods based at least in part on a detected presence of the RS.
Ren discloses determining a periodicity a time period for the RS (UE wakes up at the beginning of a DRX period by determining a DRX periodicity so it can receive a downlink reference signal during the DRX period, see ¶ 47), wherein the RS is received within respective time periods (UE receives a downlink reference signal during at least one subframe [i.e., transmission window], see ¶ 47), and 
monitoring the radio link quality independent of the periodicity of the time periods based at least in part on a detected presence of the RS (UE may not receive a downlink reference signal in some subframes [if data, such as downlink reference signal, is available from eNB then such data is available for receipt by UE at the beginning of DRX period], which means that monitoring occurs independent of the periodicity of the subframes [i.e., transmission window], see ¶ 47).

Regarding claims 5 and 35, Anas discloses respective transmission windows (a DRX period contains a number of subframes measured in millisecond [i.e., transmission window], see ¶ 28).
However, Anas does not explicitly disclose wherein each of the respective Time periods comprises one or more transmission time intervals (TTIs), and wherein the RS is included within at least one TTI of the one or more TTIs.
Ren discloses wherein each of the respective Time periods comprises one or more transmission time intervals (TTIs), and wherein the RS is included within at least one TTI of the one or more TTIs (UE receives a downlink reference signal during at least one subframe [i.e., transmission window or TTI], see ¶ 47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anas as taught by Ren, since the modification, as suggested in ¶¶ 6-8 of Ren, enables a wireless communication network to control the magnitude of DRX periodicity based on the velocity of movement of a UE, thereby optimizing sleep cycle period for a UE and realizing improved power/battery savings for the UE.
Regarding claims 6 and 36, Anas discloses respective transmission windows (a DRX period contains a number of subframes measured in millisecond [i.e., transmission window], see ¶ 28).

Ren discloses receiving an indication of the DRX periodicity or of a length of the respective time periods via radio resource control (RRC) signaling, system information broadcast signaling, or a combination thereof (UE receives from eNB DRX values such as DRX periodicity via RRC configuration signaling, see ¶ 64).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anas as taught by Ren, since the modification, as suggested in ¶¶ 6-8 of Ren, enables a wireless communication network to control the magnitude of DRX periodicity based on the velocity of movement of a UE, thereby optimizing sleep cycle period for a UE and realizing improved power/battery savings for the UE.

Claims 10-12 and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anas in view of Ren.
Regarding claims 10 and 39, Anas discloses a method for wireless communication at a user equipment (UE) (user terminal 720, see FIG. 7), comprising: 
identifying a discontinuous reception (DRX) periodicity used for radio link monitoring (RLM) procedures (UT identifies DRX periodicity so it can determine when to stay in DRX Active mode and when to stay in DRX Sleep mode, see ¶¶ 27-29; moreover, UT monitors PDCCH and determines channel quality [i.e., radio link monitoring] when it is in DRX Active mode, see ¶¶ 29, 50); 

monitoring, based at least in part on the identified DRX periodicity, a radio link quality (UT monitors PDCCH and determines channel quality [i.e., radio link monitoring] when it is in DRX Active mode, see ¶¶ 29, 50).
However, Anas does not explicitly disclose [identifying a DRX periodicity] for a reference signal (RS); resource sets associated with receiving the RS; [monitoring, based at least in part on the identified DRX periodicity] of the RS; and receiving the RS according to the DRX periodicity.
Ren discloses [identifying a DRX periodicity] for a reference signal (RS) (a UE wakes up at the beginning of a DRX period by identifying a DRX periodicity so it can receive a downlink reference signal, see ¶ 47); 
resource sets associated with receiving the RS (UE wakes up at the beginning of a DRX period by determining a DRX periodicity so it can receive a downlink reference signal during the DRX period, see ¶ 47; moreover, receiving a downlink reference signal implies that there are control resource sets associated with receiving the downlink reference signal);
[monitoring, based at least in part on the identified DRX periodicity] of the RS (the UE wakes up at the beginning of the DRX period and monitors the downlink control channel to receive a downlink reference signal, see ¶ 47); and 
receiving the RS according to the DRX periodicity (the UE receives a downlink reference signal, see ¶ 47).

Furthermore, regarding claim 39, Anas discloses an apparatus for wireless communication, in a system (user terminal 720, see FIG. 7) comprising:
a processor (processor 722, see FIG. 7);
memory in electronic communication with the processor (computer readable medium storing software that is executed by processor 722, see FIG. 7 and ¶ 85); and 
instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform functions (computer readable medium storing software that is executed by processor 722, see FIG. 7 and ¶ 85).
Regarding claims 11 and 40, Anas discloses wherein the one or more control resource sets comprise at least resources associated with a common control channel or resources associated with a UE-specific control channel (UT monitors PDCCH and determines channel quality when it is in DRX Active mode, see ¶¶ 29, 50).
Regarding claims 12 and 41, Anas discloses identifying a first control resource set of the one or more control resource sets (downlink reference signal requires control resource set for transmission such as resource blocks, see ¶¶ 28, 69); 
identifying a second control resource set of the one or more control resource sets (control resource set can comprise multiple resource blocks, see ¶¶ 28, 69).

Ren discloses first resource sets associated with receiving the RS (UE regularly measures downlink reference signal for downlink channel estimation and CQI reporting when in continuous reception mode and measures downlink reference for downlink timing updating, channel estimation, and CQI reporting when in DRX mode, see ¶ 50); and 
second resource sets associated with receiving the RS (UE identifies control resource set for downlink reference signal in continuous reception mode and control resource set for downlink reference signal in DRX mode, see ¶ 50); and 
using at least the first control resource set, the second control resource set, or a combination thereof for the RLM procedures (UE can use control resource set for downlink reference signal in DRX mode, see ¶ 50).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anas as taught by Ren, since the modification, as suggested in ¶¶ 6-8 of Ren, enables a wireless communication network to control the magnitude of DRX periodicity based on the velocity of movement of a UE, thereby optimizing sleep cycle period for a UE and realizing improved power/battery savings for the UE.

Claims 13-14 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anas in view Ren as applied to claims 10 and 40 above, and further in view of Lee et al. (US 2014/0098761 A1, “Lee”; included in the IDS submitted on October 8, 2019).
Regarding claims 13 and 42, Ren discloses wherein the RLM procedures are associated with a downlink control channel, the method further comprising: 
decoding the downlink control channel (the UE wakes up at the beginning of the DRX period and monitors the downlink control channel to receive a downlink reference signal, see ¶ 47; UE then measures the downlink reference signal for downlink timing updating, channel estimation, and CQI reporting [i.e., decoding], see ¶ 50).
However, Anas and Ren do not explicitly disclose resetting or boosting an RLM counter based at least in part on the decoded downlink control channel.
Lee discloses resetting or boosting an RLM counter based at least in part on the decoded downlink control channel (if UE is out-of-sync based on measuring the downlink reference signal, then UE starts [boosting] RLM counter, see ¶¶ 79, 317; if UE is in-sync, then UE stops [reset] RLM counter, see ¶¶ 79, 317).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anas and Ren as taught by Lee, since the modification, as suggested in ¶¶ 79, 317 of Lee, enables UE to determine a radio link failure when RLM counter expires and initiate RRC re-establishment procedures, thereby realizing improved robustness of the wireless connection.
Regarding claims 14 and 43, Anas discloses identifying a type of control channel resources or an aggregation level associated with the downlink control channel (UT monitors PDCCH and determines channel quality when it is in DRX Active mode, see ¶¶ 29, 50).
However, Anas and Ren do not explicitly disclose wherein boosting the RLM counter comprises: boosting the RLM counter based at least in part on the identified type of control channel resources or aggregation level.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Anas and Ren as taught by Lee, since the modification, as suggested in ¶¶ 79, 317 of Lee, enables UE to determine a radio link failure when RLM counter expires and initiate RRC re-establishment procedures, thereby realizing improved robustness of the wireless connection.

Allowable Subject Matter
Claims 7-8 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for wireless communication at a user equipment (UE), comprising: 
identifying a discontinuous reception (DRX) periodicity for a reference signal (RS) used for radio link monitoring (RLM) procedures, wherein the DRX periodicity for the RS is independent of reception of control channels; 

receiving the RS according to the DRX periodicity;
determining a periodicity of transmission windows for the RS, wherein the RS is received within respective transmission windows, and 
monitoring the radio link quality independent of the periodicity of the transmission windows based at least in part on a detected presence of the RS; and
selecting the RS within a particular transmission window for the RLM procedures based at least in part on one or more signal-to-noise ratios (SNRs) of discrete transmissions of the RS within the respective transmission windows.
Ren discloses a UE waking up at the beginning of a DRX period so it can receive a downlink reference signal during the DRX period, which contains a number of subframes (i.e., transmission window, see ¶ 47 of Ren).
However, the prior arts of record do not disclose, alone or in combination, selecting the reference signal within a particular subframe or other transmission periods (transmission window) for RLM procedures based on SNRs of discrete transmissions of the RS within the respective subframes or other transmission periods.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474